Earl Warren: WMCA Incorporated et al., Appellants, versus Caroline K. Simon, Secretary of state of the State of New York, et al. Mr. Galt, you may continue your argument.
Irving Galt: Mr. Chief Justice, and may it please the Court. Yesterday when Court adjourned, I had been pointing out at least four factors which we were able to discern relative to the problem of securing equal representation among residence of different constituency and I want to touch on them just rapidly for a moment. First of course and the most obvious is the much discussed per capita representation, which is an important factor although by no means they seen a -- well, none nor to the starting point of inquiry. But there is a second, third, and fourth -- there are second, third, and fourth factors. There should be some kind of minimum representation for voters of each county, that's an important ingredient. I suggest that also that it might be relevant in securing equal representation to impose some limit on the physical size of districts to prevent all the large sprawling districts, that's important. And finally, that it was important to ensure proper diffusion of political power, so that no one small group of counties can ignore the needs of voters in the other counties. And I had started to suggest at the time of yesterday's recess that each of these is an important component in any concept of a truly viable apportionment system but ---
Arthur J. Goldberg: (Inaudible)
Irving Galt: Equality of political rights?
Arthur J. Goldberg: Yes.
Irving Galt: If I understand the sense in which Your Honor had used in political rights -- in the broader sense of political rights that that ties in exactly with the argument we were stressing yesterday of -- of the equality of access for this -- this matter of equalizing the rights of voters in different districts, of different nature, of different population, in this sense, yes.
Arthur J. Goldberg: Well, if I understand you correctly, you're placing high (Inaudible) categories of consideration and just the Government (Inaudible)
Irving Galt: Well I'm not -- I'm not -- I'm not placing a premium in the sense of giving a specific weight to any factor. And as matter of fact Mr. Justice Goldberg, I would say this, that if we take anyone of these components, we have been discussing, anyone of them conceivably, a constitutional standpoint might be selected as the basis upon which a state, in exercise of it's own discretion as to what it state requires may use as a sole standard if it desires to do so. That would not necessarily and probably would -- that would not render it unconstitutional per se. But I would say that it's specious to suggest that any one factor should be used to the exclusion of others or be given a specific weight or you'd be used a starting point. I would think that on the most circumstances, a state would have regard to a combination possibly, all of the factors which I have mentioned. But no one stands out predominant, no one subordinates another. It might for example be, you might have a situation of the state relying solely on the population standard, that in itself would not be unconstitutional nor would it be unconstitutional if a state relied let's say on the minimum guarantee of one -- of one representative for the voters of each county.
Arthur J. Goldberg: As I understand you correct me yesterday to your answer of Mr. Justice Black, if you would (Inaudible) that the other principle of accessibility, quite support the -- the reapportionment in -- in New York City for example, one donor legislative on the ground of New York City with the compact (Inaudible) with voluntary that having one legislator that you have accessed to the legislator who can make (Inaudible) involved in.
Irving Galt: I had not carried it Mr. Justice Goldberg to that extreme as I recall that I think it was at that point in the argument that I pointed out that there are situations in which concepts reach a breaking point where you can carry a notion to such an extreme that you -- you carry it to almost an absurd indeed to an absurd extent. And while -- we would not go that far, there are these situations of extremes. This breaking point is an important concept but I would say that if it is not carried to that extreme length which is used for purposes of illustration, I suppose, along those lines, yes, but not to the extreme where rationality disappears.
Speaker: Do you accept the propagation that equality of individual political rights is the same thing as equality of representation in a State Legislature?
Irving Galt: The quality of individual political right.
Speaker: It's a right to vote, the right to cast your ballot, the right to have your -- your --
Irving Galt: Ballot.
Speaker: -- ballot, yeah --
Irving Galt: I'm sure Mr. Justice Harlan that I fully understand your use of that term if it has reference to equating the ray against standards concept, single constituency concept of one man one vote, then I don't equate it if that was -- would be precisely the opposite of the points I was making yesterday. If that is what you meant, then I would say that this is not the equivalent. Now, I would like to point out too that I see no warrant whatever for an argument such as the appellants and the Solicitor General made yesterday in their briefs to the effect that per capita representation should be the starting point of inquiry and the burden of justifying any variations from per capita representation should evolved on the state whenever the plaintiffs are able to show some disparity from a per capita standing and no more warrant for that approach than for making any -- any other ingredient, minimum guarantee of one representative per county for instance, the touchstone starting point of inquiry for determining whether an -- any -- whether an apportionment furnishes equal representation. Now, in most states beyond any doubt, certainly in the fairly large and fairly populous -- heavily populous states, even apportionment in those states where to rely solely on per capita representation. I suggest to the Court that if anything, it might be reason to suspect its efficiency as a vehicle for equal representation because of the problems of equality which were suggested in the argument yesterday. And the state experience, in this field furnishes any guide, I think it would be most unusual or certainly more unusual to find sole adherence to per capita representation that defined for example, a guarantee of one representative per county. And the critical thing is this, a very plain fact it seems to me is this, if the appellants are correct that the starting point of inquiry is per capita representation, then there is no doubt that they would succeed in making a prima facie case against virtually every state of the union simply on filing a complaint with statistic showing the disparities which inevitably are there, and I do not think that this can possibly accord with any known concept that what constitutes a prima facie case. Take the case of New York for instance. If simply to tear a sheep out of some political scientist's textbook or to take a page from the legislative manual of New York with its recitation of figures will show that this State, 12th in the order of ranking on a per capita basis in the United States is prima facie and unconstitutional apportionment then indeed it squares with no concepts either of them as it come across --
Arthur J. Goldberg: (Inaudible) of this matter is concept of a publicly informed the government, (Inaudible) basic underlying concept of republican concept and the equal -- equal for example after have to have an equal number of representatives equality of that type?
Irving Galt: In a single constituency, yes.
Arthur J. Goldberg: Alright, it looks not(Inaudible) technically. You do have the basis and the (Inaudible) of Government and particularly representatives (Inaudible)
Irving Galt: Certainly with the -- with the underscoring Mr. Justice Goldberg that there are sharp clashes of opinion minimized in this case is to what constitutes equality?
Arthur J. Goldberg: I understand.
Irving Galt: That makes all the difference in the world.
Arthur J. Goldberg: But (Inaudible) in the question that you have to deal with (Inaudible) to political terms, the Government the (Voice Overlap) --
Irving Galt: Yes, statistics.
Arthur J. Goldberg: (Inaudible) you found its appendix or statistic attended in the Maryland case in general?
Irving Galt: I -- I can't say that I was able to examine it with sufficient care to recall it.
Arthur J. Goldberg: (Inaudible)
Irving Galt: I -- I did read that. I recall it now Mr. Justice Goldberg, yes.
Arthur J. Goldberg: (Inaudible) whatever our history either and with recognition to everything about this basic principle of equality, of a Republican Government.
Irving Galt: Yes.
Arthur J. Goldberg: (Inaudible) necessary, we have to (Inaudible) basic principle or give rather consideration perhaps overwriting with this?
Irving Galt: We -- we have given our analysis beginning in yesterday's argument on the premise that there must be equality and we have shown that these four factors achieve very well that equality. If you go to New York State for example, the second, third, and fourth factors which I mentioned are shown by our one assemblyman per county which guarantees representation to the citizens of each county that certainly tends to achieve equality and real political equality, the provisions for enlarging the senate which was to prevent the more populous districts from securing so larger representation that you would have to have oversized sprawling districts elsewhere and prevent multi-county districts. And in that connection yesterday, I might note that I failed to stress one thing. I talked yesterday of the need for accessibility between constituent and representative, and I did not stress at all that which is equally important and that is the converse situation of representative to constituent that is just as necessary for a representative in order to be adequately informed to go to the constituents of his district and ascertain what maybe their needs. And very obviously that's a great difference in doing that in New York County and doing that in a place like St. Lawrence County or the 40th Senatorial District which is larger than the State of Connecticut. And finally because it leads to something which I --
Tom C. Clark: Would you accept accessibility as sufficient alone -- accessibility?
Irving Galt: As of -- as sufficient for what Mr. Justice Clark? To sustain an apportionment?
Tom C. Clark: Do you mean unconstitutional requirement?
Irving Galt: No, it isn't -- it isn't a question of that. There is no one factor alone which is required to make it constitutional. I -- I say that the factor of accessibility enters into the picture in determining whether you have representation in the Legislature, whether the voters of the State are equally represented taking into consideration all of these problems of which we spoke yesterday. Accessibility is one of the things in a state like New York certainly which bears upon those problems.
Tom C. Clark: You emphasized it so I rather thought you were putting that number one.
Irving Galt: Perhaps.
Tom C. Clark: What if the -- it has to be some effective accessibility, doesn't it?
Irving Galt: Yes.
Tom C. Clark: On the part of the -- on the part of the -- the voter or the --
Irving Galt: We try in New York so much as possible with all this tremendous variety of situations, with all these differences, with all these complications to secure that accessibility to the greatest possible degree. And that is why we say we have in this apportionment formula of ours, tended very reasonably to equalize voters, these are the one district and another considering the differences of the problems. Now, --
Speaker: You -- you don't do that in the Senate. The Senate has deliberately refused to recognize that principle it.
Irving Galt: The --
Speaker: You got -- you got to recognize that if your case stands or fall on the question of numbers, the arithmetic of this problem, you're in a very difficult position.
Irving Galt: I say -- oh I'm sorry. I say that our -- our case does not at all stand on numbers, numerical nice that if he is not --
Speaker: You keep on arguing numbers all the time.
Irving Galt: Pardon?
Speaker: You keep arguing numbers --
Irving Galt: No, I'm not arguing numbers.
Speaker: -- and you can't get away from it.
Irving Galt: I -- I suggest Mr. Justice Harlan that when I point up an example like St. Lawrence County and the larger 40th Senatorial District, I -- I do so to show as Mr. Justice Goldberg indicated yesterday that we're trying to prevent posing greater problems that already necessarily exist with all the well-directed efforts towards achieving equally. We do not want to have this characterize our system. Now, there is a third respect in which New York deviates somewhat from a per capita standard and that's the senate full-ratio rule which has the obvious purpose of ensuring proper diffusion of political power. And I mentioned that specifically because Mr. Justice White, I would like if I might to answer more fully a question which you imposed yesterday and that was the question of "Why New York draws a line at a 6% figure?" And I want to say to begin with, that there is no magic whatever in a figure of 6% itself. In fact and this is very important, I think in answering that question, no such figure appears in our State Constitution. What our State Constitution does say and does provide is that any county having more than three senators shall obtain an additional Senator only on a full ratio. Now, since a full ratio obviously is -- is 1/50th of the citizen population, 50 being the basic number of senators and of course a county with more than three senators has more than 3/50th, so it's over 6% of the State's citizen population. And getting back then to your question Mr. Justice White, "Why draw the line at counties having more than three senators?" I suppose that when it comes to a drawing line to -- to a drawing of lines, there is no fixed answer. But if we are correct in saying that it's permissible to place some limitation on per capita representation for the sake of other value, it does become necessary to draw a line. And I say that it is surely as reasonable to draw a line at three senators as it would be the draw line at four or to draw a line at two. Or as it is as it surely is, the tax income at $600 or to tax it at $700 or to tax it at $500. Now, if I may turn, there's one thing I want to try rapidly to do in the time remaining. We spoke yesterday of a constitutional convention and I just want to bring out one of two specifics on that. Every 20 years, there are put -- there is put to the people a specific question, "Shall there be a convention to revise the Constitution?" And if a majority vote is cast in favor of holding a constitutional convention later, delegates or elected at a separate election, they are elected on the basis, number one, of three delegates per -- on the basis of senatorial districts, three times the amount of the senators from each district. In other words, each district has one senator, so there are three delegates. That would be three times 58 in the present apportionment, 174. Plus 15 delegates elected at large, statewide which makes I think a total of 189. Now, this 189 under the current apportionment, 81 would be elected from districts, from legislative districts contained within the five so-called full ratio counties and then of course the 15 at large delegates by the entire state and that would mean this. If the five full-ratio counties elect, they can control 81 plus the 15 at large because they are a majority of the voters of the State and they have a majority of the total of 189. That is why I cannot understand what I regard as the erroneous contention made yesterday by the appellants that the counties pictured as the victims of discrimination were powerless to change the constitutional formula.
Potter Stewart: Is there anyway to hold a constitutional convention in the interval between these 20-year automatic submission?
Irving Galt: Yes, the Legislature itself can initiate it.
Potter Stewart: At any time?
Irving Galt: Yes, and I -- I --
Potter Stewart: And if there is then, there's no way to change the existing legislative apportionment formula except by constitutional amendment I suppose --
Irving Galt: Yes, because we must comply --
Potter Stewart: -- it's in the Constitution.
Irving Galt: -- with the Constitution, State Constitution and whatever formula we have. But Mr. Justice Stewart, I emphasize this because very recently, let's not think of 1977. Let's think of what is more contemporaneous, the 1957 situation in which such a vote was had and in which Governor Harriman indubitably made that an issue. We emphasize that. We had referred to it in our brief. He very vigorously urged it.
Arthur J. Goldberg: I presume there are others (Inaudible)
Irving Galt: There may have been. I don't know -- I'm not going to weigh the degree to which they had been involved, but I think I can fairly say to you Mr. Justice Goldberg, that Governor Harriman did make an emphatic point of this and that a majority of the citizens voting in a statewide vote rejected a constitutional convention.
Arthur J. Goldberg: (Inaudible)
Irving Galt: I -- I suppose, though I can't answer you with certainty Mr. Justice Goldberg. In the natural cause of events, I would assume so. But very decidedly, this was an emphasized issue, very clearly so. Now, I'd like to advert in the short time remaining to one or two other things. We were talking yesterday. I started to talk yesterday about the reasons why federal equity power should not be used to intervene and no compelling circumstances, and the very same factors which in our view bear on the validity of the New York formula on its merits. I've also suggested, there's no reason for intervention of federal equity power without repeating them in detail, close adherence to per capita representation, the clear control of the Legislature by urban counties, a built-in opportunity for the majority to change, to convene a constitutional convention and the consistent adherence by the Legislature to principle standards embodied in its Constitution. All of these suggested, there's absolutely no warranty here for federal equity intervention, and that you have to look to the governmental processes of New York as a whole since the question of legislative apportionment after all is only one facet of the problem of giving citizens of the State an adequate voice in State Government. And I'll touch only on one aspect of this. The Governor of the State of New York, not only as a chief executive as an -- the chief executive and administrative officer to the head of the State, but I would say without exaggeration, he is probably the most important element in the state legislative process and that's obvious because he prepares the budget. He recommends legislation. He has veto power which I cannot recall having been overwritten in New York. It's very rare. And he's elected in the -- and of course on a statewide per capita basis where the majority have the opportunity to express their voice and concern on matters affecting State Government and I --
Potter Stewart: As a matter of political history, is it true that the Governor of the State, do you tell us has a considerable amount of legislative power that has come from New York City in recent years or not?
Irving Galt: Considerable amount of legislative power that has what?
Potter Stewart: You just told us that the Governor of the State has a good deal of legislative power.
Irving Galt: Correct.
Potter Stewart: As a matter of political history, is it true or is it not that in recent years the Governor of the State has come from the City of New York?
Irving Galt: Has come from the City of New York in many instances, yes certainly. The present Governor comes --
Potter Stewart: And his predecessor -- and his predecessors, is that correct?
Irving Galt: His predecessor, I think was a residence and certainly Governor Leeman was a resident --
Potter Stewart: And Governor Dewey?
Irving Galt: Governor Dewey --
Potter Stewart: Governor Harriman? Governor Rockefeller, Governor Leeman?
Irving Galt: I believe Governor Harriman, Governor Rockefeller is -- lives on Fifth Avenue, that's right but the --
Arthur J. Goldberg: Is that the -- is that the (Inaudible)
Potter Stewart: That's the answer to this whole problem.
Irving Galt: But at any rate --
Earl Warren: Mr. Galt, may I ask you this -- this question if -- if using this formula, that is used by New York and using the criteria that you have raised here. If the result was to give 25% to the people from New York control the both Houses of the Legislature, would you say it was constitutional?
Irving Galt: If the -- if it worked out so that New York City --
Earl Warren: Yes -- no. If it worked out instead of being for 40 in one House and 41 point something in the other House, it was reduced to 25% in each House, would you say it was still constitutional?
Irving Galt: It might be. It would not necessarily -- it would by no means render it unconstitutional because the constitutional touchstone is not going to be a question of purely applied mathematics. There would very probably be other statute ingredients involved there, but of course New York does not present that picture.
Arthur J. Goldberg: Then of course (Inaudible) I believe in the controversy of the power (Inaudible)
Irving Galt: Well, the -- the answer to that is that if we discuss it in the abstract this way without regard to all the surrounding facts and circumstances, there maybe other elements appropriately to be considered there which would tend to give that equality that is required and that would be the important consideration. The -- the responsiveness to the popular will is not to be measured by giving anyone element, any particular specific weight. It's to be measured by the realities of the situation with regard to all the factors or with regards to all of the factors which we do have in the State of New York. I see that my time has expired and unfortunately I must leave the rest of my remarks.
Earl Warren: Mr. Sand?
Leonard B. Sand: Mr. Chief Justice, may it please the Court. We -- we have appeared before the Court on behalf, not only of the appellants, but also on behalf of the City of New York and the County of Nassau at the least in this case but who have supported the -- the positions of the appellants and we file briefs in that support and are represented by -- by counsel together with my co-counsel, Mr. Max Gross. The principal point which I would like -- I would like to make in the brief time remaining is that, even if it be assumed solely for purposes of argument that accessibility is a valid criterion, the senate rule was not designed with that criterion in mind. The operation of the senate rule is not such as to limit the geographical size of the senate districts. The State's own examples of the large senate districts which exist under the formula indicate that fact in comparison of present senate districts with those in 1894 will show that in fact geography has been disregarded. What the senate rule does is precisely what it was designed and intended to do to discriminate against the residence of the most populous areas with respect to their representation in the Legislature. The formula operates in such a way as I -- as I urged yesterday as to cause a disproportionate increase in the extent of overrepresentation of the rural areas as the most populous areas increase in size. There are two rules with respect to the senate formula. One is the full -- the senate expansion rule to which I have referenced yesterday. There is another totally independent rule which is the full ratio rule which also discriminates against the residence of the most populous counties. It was suggested yesterday in response to a question of Mr. Justice Stewart, that the -- that the inequities caused by the full ratio rule are corrected when a particular county achieves a full ratio. That maybe true but the basic inequity which causes the growing disproportion arises by virtue of a solely independent rule, the senate expansion rule.
Potter Stewart: Mr. Sand, as I understand that you got roughly in your argument in illustrating the -- the report of inequity, constitutional violations you've equated, have you not pretty much in Nassau County and Suffolk County or not?
Leonard B. Sand: A comparison has been made between Nassau and Suffolk County.
Potter Stewart: Now, I noticed there the representatives of those different counties take these adverse positions in this litigation which suggest to me that there maybe a -- a factors or some suddenly here, quite apart from what it characterized yesterday as a sixth grade arithmetic or even eight grade arithmetic. I noticed that the -- the representatives of Suffolk County says at his -- the difference in the -- in the form of his County's Governments, he points that out between his County and Nassau County, these are things that haven't been briefed at all and only suggestively.
Leonard B. Sand: May I -- may I -- may I suggest that the difference between Suffolk County and Nassau County is -- is very significant here. Nassau County is a -- is a 6% county. It is discriminated against by virtue of the senate apportionment rule. Suffolk County is not a 6% county. It is not discriminated against. And therefore, although they are contiguous and although their circumstances are very similar, they are treated very differently by the Legislature simply because one falls in for the category of counties discriminated against and the other is not within that County -- not within that category. I see that my time has expired.